DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Finland on 06/06/2019 and 07/05/2019, respectively. It is noted, however, that applicant has not filed a certified copy of the FINLAND 20190042 and FINLAND 20190054 applications as required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "the position sensor arrangement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 13, 18, 21, 23-27 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregerson (WO 2018098147 A1).
With regards to claim 1, Gregerson discloses an X-ray CT system comprising: a first longitudinally extending frame part 801 extending in a first direction 101 and comprising a first end (top) and a second end (bottom); a support construction 501 extending from the longitudinally extending frame part in a second direction at least substantially perpendicular to the first direction, the support construction comprising a ring-shaped gantry 40 connected to the first longitudinally 
With regards to claim 2, Gregerson discloses wherein the at least one guiding construction is disposed on a lateral face of the gantry [0032] and the lateral movement of the X-ray source and/or the image detector is at least substantially perpendicular to the rotation axis (Fig. 3C).
With regards to claim 3, Gregerson discloses wherein the at least one guiding construction comprises a carriage mounted to the X-ray source and/or the image detector to enable laterally moving the X-ray source and/or the image detector [0032].
With regards to claim 4, Gregerson discloses wherein the guiding construction comprises at least one guiding groove or rail 805, 806 on a side of the support construction and a mating construction on a side of the carriage (Figs. 5C and 5D) [0046].
With regards to claim 13, Gregerson discloses a mounting bracket 527 fixed to the carriage and the X-ray source and/or the image detector (via gantry 40), to mechanically connect the X-ray source and/or the image detector to the guiding construction [0049].

With regards to claim 21, Gregerson discloses wherein the control system includes a patient entry mode according to which the at least one guiding construction is operated so as to drive at least one of the X-ray source and the image detector to a position relatively closer to the first extreme position than the second extreme position (Figs 2A-3C).
With regards to claim 23, Gregerson discloses wherein the apparatus comprises a linear movement mechanism 601 arranged to move the support construction in a direction which is at least substantially perpendicular to the first direction [0030] and wherein a range of said linear movement of the support construction comprises a base position (middle) in relation to the first longitudinally extending frame part and a first (left side) and a second (right side) extreme position (Figs. 6A and 6B) [0050-0052].
With regards to claim 24, Gregerson discloses wherein the control system of the apparatus includes a patient entry mode which includes driving the linear movement mechanism so as to position the support construction closer to the first extreme position than the second extreme position within the range of the linear movement of the support construction (Figs. 10C and 10D).
With regards to claim 25, Gregerson discloses wherein the control system includes a patient entry mode having at least one of the X-ray source and the image detector positioned closer to the first extreme position than the second extreme position within the range of lateral movement of the X-ray source and/or the image detector, and the linear movement mechanism locates the support construction at a position closer to one of the first and second extreme position within the range of the linear movement of the support construction which is closer to the position where the X-ray source and/or the image detector is driven (Figs. 10C and 10D) [0077].

With regards to claim 27, Gregerson discloses a patient support 813 mounted to said imaging apparatus, said patient support having a surface which extends substantially parallel to the first longitudinally extending frame part (Figs. 2A, 10I, 10J.
With regards to claim 30, Gregerson discloses guiding constructions 41, 807 for both the X-ray source and the image detector and the control system comprises an operating mode to drive the guiding constructions to move the X-ray source and the image detector to positions which are an at least substantially identical distance in the same direction from the base position, and then perform an imaging exposure (Fig. 9, X ray source and detector are positioned on opposing sides of the rotating gantry).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7, 9, 10, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson.
With regards to claim 7, Gregerson does not explicitly teach wherein the guiding construction includes a position sensor arrangement. However, Gregerson does teach a controller for controlling the position of the guiding construction, wherein the controller may receive position feedback signals indicative of the position of the guiding construction [0047]. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson with the claimed position sensor arrangement as known substitution.
With regards to claims 9 and 10, as best understood, Gregerson discloses a controller for controlling a drive mechanism, thereby controlling the vertical displacement of the gantry, wherein the controller may receive position feedback signals indicative of the position of the gantry 40 along the guiding construction [0047]. Gregerson does not explicitly teach a position sensor arrangement. However, as previously noted, Gregerson does teach a controller for controlling the position of the guiding construction, wherein the controller may receive position feedback signals indicative of the 
With regards to claim 29, Gregerson does not specifically teach the claimed configuration. However Gregerson does teach wherein the distance between the patient support 813 and the first longitudinally extending frame part may be adjusted (Figs. 10C and 10D). Substituting the adjustment means taught by Gregerson with the claimed configuration would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson in view of Verro (US 4385397 A).
With regards to claim 17, Gregerson does not teach the claimed light emitting component. Verro is in the field of X-ray tomography and teaches lights mounted to a gantry to project a light onto a patient showing the region to be scanned (Abstract). Therefore, in view of ensuring proper alignment, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Gregerson with the claimed light emitting component.


Allowable Subject Matter
Claims 16 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art teach the support construction as claimed in claim 16 or the control system and configuration of claim 34.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884